{¶ 19} I respectfully dissent from the majority's view that the trial court abused its discretion in failing to comply with R.C. 3119.05(l).
 {¶ 20} No evidence was presented on the circumstances, restrictions, and definition of the Ohio Works First program. In its judgment entry filed August 13, 2008, the trial court noted, "If the defendant received disability or any social security, she shall make motion to the Court for a modification." Because judgments are based upon evidence and not suppositions, I would find the trial court did not abuse its discretion in imputing income to appellant. *Page 7 
                             JUDGMENT ENTRY
For the reason stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Licking County, Ohio is reversed and the case remanded to that court of further proceedings in accordance with our opinion and the law. Costs to Appellee. *Page 1